Citation Nr: 0727253	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  96-46-844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 29, 1968 to 
November 26, 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

By way of a lengthy procedural background, it is noted that, 
in a June 1998 decision, the Board declined to find that new 
and material evidence was received to reopen the veteran's 
previously denied claim for service connection for a low back 
disorder.  

The veteran appealed the Board's June 1998 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion to Vacate and Remand (Joint 
Motion) was filed by the appellant and the VA General 
Counsel, averring that remand was required in light of the 
holding in Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998), to 
the effect that the regulatory definition contained in 
38 C.F.R. § 3.156(a) was controlling as to the definition of 
new and material evidence.  In an Order of November 1998, the 
Court vacated the Board's decision and remanded the matter, 
pursuant to the Joint Motion.  A copy of the Court's Order in 
this matter has been placed in the claims file.  In April 
1999, the Board remanded the veteran's claim to the RO for 
further development.  In a June 2000 decision, the Board 
again denied the veteran's claim.

The veteran appealed the Board's June 2000 decision to the 
Court.  In that litigation, a Joint Motion, filed by the 
parties in February 2001, found that remand was required due 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  As set forth in detail below, the VCAA substantially 
amended existing law regarding the notice and assistance to 
be afforded claimants for veteran's benefits.  In an Order of 
March 2001, the Court vacated the Board's decision and 
remanded the matter, pursuant to the Joint Motion.  A copy of 
the Court's Order in this matter has been placed in the 
claims file.  

The Board again denied his claim in a December 2004 decision.

The veteran appealed the Board's December 2004 decision to 
the Court.  Pursuant to an August 2005 Joint Motion, in an 
August 2005 Order, the Court vacated the Board's decision and 
remanded the matter pursuant to the Joint Motion.  

In a March 2006 decision, the Board reopened the veteran's 
previously denied claim for service connection for a back 
disorder, and remanded the reopened claim to the RO for 
further evidentiary development.

After that development was completed and the case was 
returned to the Board, in April 2007, the Board requested a 
medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set 
forth in a designated Veterans Health Administration (VHA) 
Directive, in response to the appellant's claim of 
entitlement to service connection for a back disorder.  See 
38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 
(2006).  See generally Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  In May 2007, a VHA medical opinion was rendered and, 
in June 2007, the veteran was given an opportunity to present 
additional argument; in July 2007, his service representative 
presented further written argument on the veteran's behalf. 


FINDINGS OF FACT

1.	While a back disorder was not noted at the time the 
veteran entered active service, the objective medical 
evidence unequivocally establishes that his back 
disorder existed prior to his examination, acceptance, 
and enrollment into active service and unequivocally 
establishes that it was not permanently made worse by 
service.

2.	The presumption of soundness at induction is rebutted.



CONCLUSION OF LAW

A back disorder clearly and unmistakably preexisted active 
service, and clearly and unmistakably was not aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1111, 5103-
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, in the 
instant case, in an October 2006 supplemental statement of 
the case, the RO provided the appellant with notice 
consistent with the Court's holding in Dingess/Hartman.  
Further, as the appellant's claim for service connection for 
a back disorder is being denied, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to him.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In April 2002, March 2004, and March 2006 letters, the RO 
informed the appellant of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  Clearly, substantial compliance 
with the VCAA has been achieved in the present case.  There 
can be no question as to the veteran's awareness of the 
provisions of the legislation, since the 2001 Joint Motion 
was filed with the Court after the bill became law, and the 
basis for the remand was, in part, compliance with the duty 
to assist and notice provisions of the new law.  In addition, 
the Court provided him a copy of the Order remanding his 
case.  The Board afforded the veteran ample time in which to 
proffer evidence and/or argument after the case was returned 
from the Court.  In June 2001 and October 2005 letters to the 
veteran, the Board solicited any additional argument or 
evidence that the veteran wished to submit.  The veteran 
submitted additional written statements and evidence in 
response to the Board's letters.

We therefore conclude that appropriate notice has been given 
in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

When examined for pre-induction, in February 1968, the 
veteran's spine was reported as normal, a back disorder was 
not noted, and he was found qualified for active service.  
The veteran entered service in July 1968.

Service medical records reveal multiple complaints of back 
pain in October 1968, with a 5-month history of back pain.  
X-rays were reported to show "spondiolosis" and possible 
minimal "spondilosesthesis" at the L-5 S-1 level.  In 
November 1968 the veteran was referred to the orthopedic 
clinic where an orthopedist noted that the x-ray showed 
spondylolysis of L5-S1.  Examination revealed paraspinal 
muscle spasm and the veteran was referred for a profile, and 
then for a medical evaluation board (MEB).  The records are 
otherwise totally negative for any history of trauma to the 
back in service.  On a report of medical history completed in 
conjunction with his November 1968 MEB, the veteran checked 
yes to having worn a brace or back support, having swollen or 
painful joints, and recurrent back pain.  The MEB examination 
report notes a defect of the spine.

Post service, a January 1969 VA orthopedic examination report 
indicates that the veteran gave a history of a pre-service 
lifting injury.  Orthopedic evaluation was normal and the 
diagnoses included mild lumbosacral strain.  X-rays taken at 
the time showed that the veteran's lumbosacral spine and 
pelvis were within normal limits with no evidence of fracture 
or degenerative disc disease.  At that time, it was noted 
that the veteran did not know exactly when he got hurt, but 
believed it was out on a field day.  It was further noted 
that he said he lifted a heavy box once before he was in 
service and hurt his back.

During October and November 1974, A.E., M.D., treated the 
veteran for acute left sacroiliac strain with muscle spasm of 
the left lumbar muscles, according to the physician's August 
1976 signed statement.
 
In an August 1976 written statement, the veteran said he 
sustained a back injury during basic training when his back 
pack became twisted on his back and caused pain.

Private medical records describe multiple intercurrent post 
service back injuries, including in December 1977 after the 
veteran jumped from a moving vehicle that caught fire.  In 
February 1978, he was hospitalized for treatment of a L4-S1 
herniated nucleus pulposus.  Results of a myelogram performed 
at the time were normal. 

In February 1979, the veteran fell off a ladder onto concrete 
and sustained a compression fracture of D12 (T12).  An x-ray 
taken at the time revealed no abnormalities except for a 
defect in the arch of the fifth lumbar vertebra without 
forward displacement of L5 on the sacrum.  Spondylolysis 
unchanged from 1977 was noted.

In September 1979, a neurosurgical evaluation performed by 
H.R., M.D., revealed no nerve root compression and an old D12 
compression fracture-minimal with a negative myelogram.  
Findings were considered consistent with a diagnosis of 
bilateral spondylolysis, considered to be a congenital 
defect.

In September 1987, the veteran sustained a work-related 
lifting injury, when he tried to lift a heavy motor.  Private 
medical records indicate he was diagnosed with acute 
lumbosacral strain at that time.  Results of an October 1987 
computed tomography (CT) scan of the veteran's lumbar spine 
were essentially normal.  X-rays of his lumbar spine showed 
spondylolysis at L5-S1 with a compression change at T12 of 
indeterminate age.

An April 1988 signed statement from a private orthopedist is 
to the effect that the veteran injured his back in 1987, 
broke his back approximately ten years earlier and recovered 
from that, and denied any chronic or ongoing problems prior 
to this injury.  

A November 1988 letter from a physician is to the effect that 
the veteran was status post placement of an epidural 
stimulator and was advised to seek sedentary-type work.  

A September 1989 private magnetic resonance image (MRI) 
report indicates that the veteran was status post surgery.  
Results of the MRI were a L4-5, 3 to 4 millimeter wide 
herination on the right and a bilateral L5 pars 
interartiulares defect.

An April 1990 private MRI report indicates the veteran's 
lumbosacral spine was grossly stable since September 1989, 
except for possibly some progressive disc desiccation at L3-4 
and L4-5 and bilateral L5 pars interarticularis defect.

A December 1990 private medical record reflects two prior 
back injuries to the veteran's back, in December 1977 and in 
February 1979, and then in November 1987.

According to an April 1991 private treatment record, the 
veteran gave a history of back pain for 4 years.  

A June 1992 administrative decision and other information 
received from the Social Security Administration (SSA) is to 
the effect that the veteran was found totally disabled and 
eligible for benefits since September 1987, due to 
degenerative disk disease.

A May 1996 private medical record indicates that the veteran 
gave a history of chronic back pain since 1987 when he had a 
work-related injury and twisted his back.

In an October 1996 written statement, the veteran said he 
injured his back while unloading produce (potatoes) at the 
mess hall and subsequently went to sick bay several times.  

During his April 1997 personal hearing at the RO, the veteran 
said he injured his back while unloading a truck during basic 
training and denied any pre-service back injury prior to that 
time.  He said he received SSA disability benefits since 
1992.

An April 1998 record from K.A.K., M.D., indicates that the 
veteran was seen for placement of selective lumbar epidural 
medications and trigger point injections. 

A June 1999 private neurosurgical evaluation includes a 
diagnosis of thoracic disk diease and lumbar disk disease, 
degenerative.  

A June 1999 private MRI report shows little change since 
December 1991, with continued evidence of disk protrusion at 
T8-T9 mid-level posterior right.

In an August 1999 written statement, Dr. K.A.K. reported that 
the veteran had lumbar degenerative disc disease with 
spondylolisthesis, a right L4-L5 herniated disc and secondary 
myofascial pain syndrome.  Upon review of a history provided 
by the veteran, Dr. K.A.K. opined that the veteran's 
condition was consistent with an impairment that could have 
been brought on by a lifting injury. 

Private medical records, dated from January 2004 to June 
2006, reflect the veteran's complaints of back, coccygeal, 
hip, and leg pain.  Diagnoses included lumbago and 
degenerative disc disease of the lumbosacral spine with L4-5 
disc protrusion.

According to a June 2005 statement from D.N., D.O., the 
veteran slipped in the tub two weeks earlier and believed he 
hurt his back additionally.  

According to a September 2006 VA orthopedic examination 
report, the VA examiner reviewed the veteran's medical 
records both prior to and after clinical examination.  The 
veteran denied a history of back pain prior to service and 
said his back pain started after unloading a truck.  He had a 
post-service work-related injury that caused a T12 
compression fracture and another injury in 1987.  Upon 
examination, the diagnosis was degenerative disc disease of 
the lumbar spine.  

The VA examiner noted the veteran's report of a 5 month 
history of back pain in October 1968 with no evidence of 
injury in the service medical records, and s-rays that 
revealed L5-S1 spondylolysis.  In 1991, the veteran's private 
physician said the veteran had back trouble four 4 years and 
was totally and permanently disabled from work.  The VA 
examiner found no evidence of trauma in service that caused 
or aggravated the veteran's condition.  It was further noted 
that the veteran had a post-service work-related injury in 
September 1987.  Injuries in 1977 and 1979 were also noted.  
In the VA examiner's opinion, Dr. K.A.K.'s opinion, to the 
effect that the veteran's back condition was consistent with 
an in-service lifting type injury, appeared to be based on an 
inaccurate factual premise.  The VA examiner found that the 
veteran had a pre-existing back condition (lumbar 
spondylolysis) with back pain in service, without 
documentation of definitive trauma, and had post service 
work-related injuries.  In the VA examiner's opinion, the 
veteran's current condition was less likely as not the direct 
and proximate result of any back complaints in service and it 
would be resorting to mere speculation regarding whether the 
veteran's pre-existing condition progressed beyond what was 
natural in the absence of trauma in service.  

In a December 2006 signed statement, D.C., M.D., an 
internist, said that after reviewing the veteran's "records 
for the Army and the VA, it is in my opinion that his back 
pain is service related."

Upon review of the evidence in this case, the Board sought an 
opinion from a VA medical expert and submitted the file, 
along with specific questions, to medical specialists at a VA 
Medical Center (VAMC) in North Chicago, Illinois.  In a May 
2007 letter, the VAMC medical director said that both an 
orthopedist and the chief of surgery thoroughly reviewed the 
veteran's medical records on which the opinion was based.  In 
answering the Board's specific question regarding evidence of 
a chronic back disorder in service that clearly and 
unmistakably pre-existed service or was the result of an in-
service event or occurrence, the VAMC director noted the 
absence of a medical history record prepared when the veteran 
was examined for pre-induction and that the veteran completed 
one in November 1968 at separation.  At that time the veteran 
reported a prior history of recurrent back pain and that he 
wore a back brace.  It was also noted that the veteran was 
evaluated for back pain five times between October 2nd and 
November 6th 1968 but never prescribed a back brace and that 
any back brace worn would have been used prior to entry into 
service.  

Further, when seen on October 30, 1968, the veteran gave a 
history of back pain for 5 months, but was only in service 
for 3 months, essentially saying he had a pre-existing back 
problem.  When seen after service by VA in January 1969, the 
veteran reported sustaining a back injury while lifting a 
heavy box prior to entering service.  An undated x-ray report 
among the veteran's service records showed bilateral 
"spondiolosis" with possible very minimal 
"spondilosisthesis" at the L-5, S-1 level that the VA 
medical specialists thought may have been written by an x-ray 
technician in light of the child-like handwriting and 
spelling errors.  When subsequently seen in the orthopedic 
clinic, the veteran's diagnosis was clarified as "recurrent 
diff with back-X-ray of L5-S1 spondylolysis".  A paraspinal 
spasm was noted on examination and the veteran was referred 
for an MEB.  It was noted that, according to American 
Heritage Stedman's Medical Dictionary, spondylolysis was 
degeneration of the articulating part of the vertebra.  The 
veteran was discharged with evidence of degeneration in the 
spine with no evidence of slippage of the spine.  In the VA 
medical specialists' opinion, it was "extremely unlikely 
that degeneration would have occurred during the '3 months 
and 28 days' he was on active duty".  In their opinion, the 
veteran had a pre-existing condition.

The Board further asked the VA medical specialists if there 
was any permanent worsening of the pre-existing back disorder 
due to service, if there was no aggravation, was it possible 
to determine by clear and unmistakable evidence of no 
aggravation, and if there was aggravation, what was the 
incident or event that caused it.  The VA medical specialists 
said there was a range of opinion as to how spondylolysis 
occurred.  While some maintain it is congenital, others 
maintain it is trauma induced.  Many patients with 
spondylolysis are completely asymptomatic.  As to the 
veteran's cervical spine disorder, there was no evidence of 
back injury or trauma while on active duty and, during his 
five visits for medical treatment for back pain in service, 
there was no mention of a causal injury or event.  The 
medical specialists noted that the January 1969 VA medical 
record reflects that the veteran did not know exactly when he 
was hurt, but believed it was out on a field day, and that he 
lifted a heavy box once before he was in service and hurt his 
back.  They also noted that in his 1976 signed statement, the 
veteran recalled that he became twisted in his back pack and, 
in October 1996, he said he hurt his back while unloading 
produce at the mess hall but, in April 1997, he said he 
initially injured himself while off loading canisters in 
which hot meals are served on the rifle range.  The VA 
medical experts said the veteran clearly admitted having a 
problem prior to entering service and did not have a clear 
story of an injury or initiating event in service.

Further, the VA medical specialists noted the absence of 
radiographic evidence of an acute injury in service or of a 
healing injury shortly after discharge.  The January 1969 x-
rays showed that the veteran's lumbosacral spine was within 
normal limits with no evidence of fracture or degenerative 
disc disease.  Thus, the VA medical specialists concluded 
that, with no evidence of a healing fracture or even of 
spondylolysis at that time, "it is highly unlikely that the 
veteran suffered a significant injury or aggravation of a 
disorder that would lead to permanent worsening of the 
disorder."  The VA medical experts further noted the normal 
x-ray findings in February 1978, and that CT and MRI studies 
were read as essentially normal in 1987, according to Dr. 
S.'s 1990 report.

The Board also asked the VA medical specialists what the 
veteran's currently diagnosed back disorder was and was it 
possible to relate any back pathology to an event or 
occurrence in service or, alternatively, is there any current 
back pathology related to an intercurrent injury since 
service.  The VA medical specialists said the veteran had 
chronic back pain with multiple diagnoses building to that 
point that include chronic back pain syndrome, chronic 
narcotic usage, lumbar disc disease, spondylolysis, 
spondylolisthesis, saroiliitis, lumbar, and thoracic 
compression fracture.  According to these medical experts, 
there were several well-documented and significant events 
that contributed to the evolution of the veteran's problems.  
The veteran sustained a herniated disc at L4-L5 after he 
jumped from a moving car.  X-rays at that time showed 
spondylolysis.  X-rays performed in February 1978 did not.  
He subseqently experienced a compression fracture of T10 
after he fell off a ladder and, then, injured his back while 
trying to move a heavy motor.  The VA medical specialists 
said that each of these documented incidents would be much 
more likely to have contributed to the veteran's problems 
than a non-documented twist or lifting injury whose very 
existence was changed by the veteran over a period of 29 
years.

III.	Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304 (2006); VAOPGCPREC 3-2003.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  
VAOPGCPREC 3-2003.  

In sum, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates 
that, to rebut the presumption of sound condition upon entry 
into service under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  See Wagner v. Principi, 370 F.3d. 
at 1096.

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  The amended 
regulation conforms to the Federal Circuit precedent in 
Wagner v. Principi, supra, requiring that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue preexisted entry into service and that the disability 
was not aggravated by service before the presumption of 
soundness on entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Here, the veteran and his 
representative were not provided with a copy of the new 
regulation; however, as noted above, multiple Joint Motions 
were filed in this case, most recently in 2005,.  Thus, it 
simply cannot be argued that the veteran and his then-
attorney were not well aware of the Wagner decision and its 
impact.  The Board is of the opinion that all due process 
requirements were met in this regard.

The veteran maintains that he has a back disorder that was 
permanently aggravated as a result of an injury sustained 
during military service.

In this case, when examined for induction, in February 1968, 
the veteran was not noted to have a back disorder and he was 
found qualified for active service.  However, the veteran's 
medical records, shortly after entry into service, and his 
written statements in the record, indicate that he sustained 
a back injury apparently before he entered active service.  
In addition, a VHA medical opinion was rendered by a VA 
orthopedist and chief of surgery in May 2007.  These VA 
medical experts reviewed the veteran's medical records and 
concluded that he had a pre-existing back disorder at the 
time he entered service.  Furthermore, this finding is 
entirely consistent with that of the VA examiner in September 
2006.  As part of his review, the VA examiner examined the 
veteran, reviewed his medical records, and also opined that 
the veteran had back injuries prior to entering service.  

Based on the foregoing, the Board concludes that the 
veteran's back condition clearly existed prior to service.  
Crowe v. Brown, 7 Vet. App. 238 (1994); VAOPGCPREC 3-2003.  
The objective evidence of record is clear and unmistakable 
that the veteran's back condition existed prior to service 
and clear and unmistakable that it was not permanently 
worsened or aggravated by service.  Accordingly, the 
presumption of soundness at induction is rebutted.  Further 
discussion of the aggravation matter follows.

As noted above, regulations next provide that when a 
condition is properly found to have been preexisting, either 
because it was noted at entry or because pre-existence was 
demonstrated by clear and unmistakable evidence, such 
condition will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the increase 
in the disability is due to the natural progress of the 
disease.

Here, the veteran testified that in service he had back pain 
after lifting canisters while on the rifle range and, in 
1969, indicated that he did not know exactly when he was hurt 
but believed it was out on a field day, and that he lifted a 
heavy box once before entering service and hurt his back; 
although, in 1976, he said he became twisted in his back pack 
and hurt his back, but, in 1996, he said that he hurt his 
back while unloading produce at the mess hall.

The veteran's service medical records reflect that a back 
disorder was not noted at his February 1968 pre-induction 
examination.  Starting in October 1968, the veteran was 
repeatedly seen in the clinic for complaints of back pain.  
At no time is there a history of back trauma nor is there 
shown that there was additional injury to the back.  It is 
shown to have apparently been injured prior to service and no 
superimposed trauma is indicated.

After service, the medical record indicates that, starting in 
1974, the veteran sought treatment for his back pain.  Since 
that time, the veteran's back condition worsened, and he has 
told examiners varying reports of how he injured his back, 
e.g., in 1969, he told the VA examiner that he did not know 
exactly when he was hurt but believed it was out on a field 
day, and that he lifted a heavy box once before entering 
service and hurt his back; in 1976, he said he became twisted 
in his back pack and hurt his back; in 1996, he said hurt his 
back while unloading produce at the mess hall, and, in 1997, 
he testified that lifting heavy canisters on the rifle field 
caused his back injury.

In an August 1999 written statement, Dr. K.A.K. said that on 
review of the history provided by the veteran, the veteran's 
condition was consistent with an impairment that could have 
been brought on by a lifting injury.

In September 2006, a VA examiner reviewed the veteran's 
medical records, performed a clinical examination, reviewed 
the medical records again, and then opined that he was unable 
to relate the veteran's back findings to injuries sustained 
in service.  That examiner further stated that the record 
indicated that the veteran had exisiting back injuries prior 
to service and the record, substantiated by medical entries, 
also indicated that the veteran did not have definite trauma, 
although he had low back pain.  The VA examiner opined that 
based on the veteran's record, his back condition was not 
permanently aggravated by military service.  

In a December 2006 signed statement, Dr. D.C., opined that 
the veteran's back pain was service related.

In May 2007, findings of the VHA report are that the veteran 
had a pre-existing condition without evidence of back injury 
in service and that the veteran's documented post-service 
intercurrent injuries were more likely to have contributed to 
his current back disorder.

In light of the foregoing, the Board finds that service 
connection is not warranted for a back condition.  In 
reaching this determination, the Board notes that the 
veteran's service and post-service medical records, as well 
as his written and oral statements, clearly indicate, and the 
May 2007 VHA report clearly found, that the veteran's back 
disorder preceded his enlistment in the military.  The 
medical evidence is therefore clear that that veteran's back 
disorder existed prior to his military service and was not 
aggravated therein.  38 U.S.C.A. § 1111.

The Board also notes that the May 2007 VHA medical 
specialists, who reviewed the claims file, also found, 
without equivocation, that the veteran's back condition was 
not aggravated by service.  The September 2006 VA examiner 
reviewed all of the veteran's pre and post service medical 
records, conducted a clinical examination, and similarly 
concluded that the veteran's diagnosed spondylolysis, now 
variously diagnosed as chronic back pain syndrome, lumbar 
disc disease, spondylolysis, spondylolisthesis, sarolitiitis, 
and lumbar and thoracic compression fracture of the back, 
existed prior to service and was not permanently aggravated 
by military service.  

In support of his claim, the veteran would rely on Dr. 
K.A.K.'s August 1999 statement to the effect that, based on a 
history provided by the veteran, the veteran's back 
disability was consistent with an impairment that could have 
been brought on by a lifting injury did not exist prior to 
service, and the December 2006 statement from Dr. D.C to the 
effect that he reviewed records from the Army and VA and that 
the veteran's back pain is service related.

Service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between one disorder and another is "non- 
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in- 
service events is insufficient to establish service 
connection).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Here, the Board gives greater weight to the opinion of the 
May 2007 VHA medical experts, an orthopedist and surgeon, who 
thoroughly reviewed the veteran's claims file and noted much 
of the veteran's medical history in its report.  The 2007 VHA 
medical report is lengthy and detailed, and contains 
compelling explanations for the examiners' conclusions.  
Based on this review, the recent VHA medical specialists 
concluded that the veteran's preexisting back condition was 
not aggravated by military service.  As noted, this opinion 
is entirely consistent with the findings of the September 
2006 VA orthopedic examiner who also reviewed the veteran's 
medical records, and then performed a clinical examination, 
and similarly concluded that the veteran's current condition 
was less likely than not the direct and proximate result of 
any back complaints in service and it would be resorting to 
mere speculation regarding whether the veteran's pre-existing 
condition progressed beyond what was natural in the absence 
of trauma in service.  

Here, the Board finds the May 2007 VHA report to be most 
persuasive, and thus accords it greater probative value.  
Where a medical expert has fairly considered all the 
evidence, his opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 
493.  The Board does, in fact, adopt the May 2007 VHA 
experts' opinion on which it bases its determination that 
service connection for a back disorder is not warranted.  See 
also Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192- 93 (1992) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence").

As set forth above, service connection may not be based on 
speculation or remote possibility.  The 1999 record from Dr. 
K.A.K. indicates that the veteran gave a history of a lifting 
injury in service.  This physician then said that the 
veteran's condition was consistent with an impairment that 
could have been brought on by a lifting injury.  As to the 
opinion of Dr. K.A.K., his opinion was based upon a history 
provided by the veteran.  See e.g., Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (a medical opinion based upon an 
inaccurate factual premise is not probative.); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional).  Dr. K.A.K said that the veteran's current 
condition was consistent with an impairment that could have 
been brought on by a lifting injury  However, as set forth in 
detail above, there is no evidence, certainly no medical 
evidence, that the veteran suffered a lifting injury during 
military service.  Thus, Dr. K.A.K. assumed facts not in 
evidence, and his opinion, although doubtless sincerely 
rendered, is, for that reason, not accorded great weight by 
the Board.  See Reonal, supra.

As to the December 2006 statement from Dr. D.C. , his 
opinion, based upon a review of "records for the Army and 
the VA", was that the veteran's back pain was service 
related.  However, the physician failed to describe the 
records he reviewed, or to provide any rationale for his 
opinion.  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. at 187.  Thus, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).

More probative in the Board's opinion is the May 2007 VHA 
report, based on the findings of the orthopedist and surgeon 
who thoroughly reviewed the veteran's medical records and 
provided a detailed explanation of their findings.  These VA 
medical specialists concluded that the veteran's pre-existing 
back disorder was not aggravated during military service.  
The September 2006 VA examiner also said he reviewed the 
veteran's medical records both before and after clinical 
examination, and also similarly concluded that the veteran's 
pre-existing back disorder was not aggravated during military 
service.

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of Dr. K.A.K's 1999 and Dr. D.C.'s 2006 
written statements might appear to support the appellant's 
claim, but a close analysis shows they do not.  The opinions 
are both equivocal and speculative and, at most, do little 
more than propose that it is possible that the veteran has a 
back disorder due to a lifting injury in service.  The 
physicians do not factually establish or explain the sequence 
of medical causation using the facts applicable in the 
veteran's case.  Such speculation is not legally sufficient 
to establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). 

In this case, the Board finds that the medical evidence is 
clear and that the presumption of soundness has been 
rebutted.  The veteran's back condition was found to preexist 
service and not be aggravated by service.  As noted above, 
the Court has stated that "the standard of proof for 
rebutting the presumption of soundness is not merely evidence 
that is cogent and compelling, i.e., a sufficient showing, 
but evidence that is clear and unmistakable, i.e., 
undebatable . . . [and] the question is not whether the 
Secretary has sustained a burden of producing evidence, but 
whether the evidence as a whole, clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service."  Cotant v. Principi, 17 Vet. App. at 132 (quoting 
from Vanerson v. West, 12 Vet. App. 254, 261 (1999)).

Thus, the probative and objective medical evidence of record 
clearly and unmistakably demonstrates that the veteran's pre-
existing back disorder was not permanently aggravated by 
during military service.  See VAOPGCPREC 3-2004.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed back disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed back disorder.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for a back disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
back disorder is not warranted.

Finally, the Board notes that a June 1992 administrative 
decision and October 1999 record indicate that the SSA found 
the veteran suffering from degenerative disk disease and held 
him to be disabled since September 1987.  While the Board 
recognizes the disabling nature of the veteran's back 
disability, the SSA decision is not considered sufficient to 
overcome the objective evidence of record as to the origin of 
the veteran's back disorder.  


ORDER

Service connection for a back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


